*549The Supreme Court providently exercised its discretion in granting the plaintiffs motion, in effect, for leave to renew her opposition to that branch of the motion of the defendants Rachel E. Freier and Tzvi D. Freier (hereinafter together the defendants) which was for summary judgment dismissing the complaint insofar as asserted against them (see CPLR 2221 [e]). Upon renewal, the plaintiff submitted evidence sufficient to raise a triable issue of fact in opposition to the defendants’ prima facie establishment of their entitlement to judgment as a matter of law (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]). The new evidence submitted by the plaintiff raised a triable issue as to the credibility of the defendant Rachel E. Freier and the facts surrounding the subject multivehicle accident. Accordingly, the Supreme Court, upon renewal, properly denied that branch of the defendants’ motion which was for summary judgment dismissing the complaint insofar as asserted against them, with leave to renew upon completion of discovery. Angiolillo, J.P, Dickerson, Hall and Roman, JJ., concur.